PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order *683of the Florida Industrial Commission bearing date August 23, 1967.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 32 F.S.A.
Our consideration of the petitions, the record and briefs leads us to conclude that there has been no deviation from the essential requirements of law.
The petitions are therefore denied.
The attorney for claimant on the cross-petition is hereby awarded a fee in the amount of $250.00 for services in this Court.
It is ordered.
ROBERTS, Acting C. J., and DREW, THORNAL, ERVIN and ADAMS, JJ., concur.